Exhibit (10)(e)

 

 

 

 

 

 

 

 

POTLATCH CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS II

 

 

Effective January 1, 2005

Amended and Restated Effective May 8, 2014

Further Amended and Restated Effective September 8, 2016

 

 

 

 

 

--------------------------------------------------------------------------------

POTLATCH CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS II

Effective January 1, 2005

As Amended and Restated Effective May 8, 2014

As Further Amended and Restated Effective September 8, 2016

1.

Establishment and Purpose.

(a)The Potlatch Corporation Deferred Compensation Plan for Directors II was
adopted effective January 1, 2005, by the Board of Directors of Potlatch
Corporation, and most recently amended and restated effective May 8, 2014 to
provide Directors an opportunity to defer payment of their Director’s Fees and
to credit their Deferred Equity-Based Awards.  The Plan is also intended to
assist the Company in attracting and retaining persons of outstanding
achievement and ability as members of the Board.

(b)The Plan is the successor plan to the Potlatch Corporation Deferred
Compensation Plan for Directors (the “Prior Plan”).  Effective December 31,
2004, the Prior Plan was frozen and no new contributions will be made to it;
provided, however, that any deferrals of Director’s Fees made under the Prior
Plan before January 1, 2005 continue to be governed by the terms and conditions
of the Prior Plan as in effect on December 31, 2004 or on the date of any later
amendment, provided that such amendment is not a material modification of the
Prior Plan under Section 409A.  Deferred Equity-Based Awards are subject to the
terms and conditions of this Plan.    

(c)Any deferrals made under the Prior Plan after December 31, 2004 and Deferred
Equity-Based Awards made during and after December 2004 are deemed to have been
made under the Plan, and all such deferrals are governed by the terms and
conditions of the Plan as it may be amended from time to time.

(d)The Plan is intended to comply with the requirements of Section 409A.

 

2

--------------------------------------------------------------------------------

2.

Definitions.

(a)“Affiliate” means any other entity which would be treated as a single
employer with the Company under Section 414(b) or (c) of the Code.

(b)“Beneficiary” means the person or persons designated by the Director to
receive payment of the Director’s Deferred Compensation Account and Stock Units
in the event of the death of the Director.

(c)“Board” and “Board of Directors” means the board of directors of the Company.

(d)“Code” means the Internal Revenue Code of 1986, as amended.

(e)“Committee” means the Nominating and Corporate Governance Committee of the
Board or any other committee of Directors appointed by the Board to administer
the Plan.

(f)“Company” means Potlatch Corporation, a Delaware corporation.

(g)“Deferred Compensation Account” means the bookkeeping account established
pursuant to section 6 on behalf of each Director who elects to participate in
the Plan.

(h)“Deferred Equity-Based Award” means an award made to Directors during and
after December 2004 payable on a deferred basis in the form of Stock Units under
the Plan and without regard to a Director’s election to participate and defer
Director’s Fees under the Plan.

(i)“Director” means a member of the Board who is not an employee of the Company
or any subsidiary thereof.

(j)“Director’s Fees” means the amount of compensation paid by the Company to a
Director for his or her services as a Director, including an annual retainer and
any amount payable for attendance at a Board meeting or any Board committee
meeting.  “Director’s Fees” shall not include Deferred Equity-Based Awards, or
any reimbursement by the Company of expenses incurred by a Director incidental
to attendance at a Board meeting or a Board committee meeting or of any other
expense incurred on behalf of the Company.

3

--------------------------------------------------------------------------------

(k)A Director shall be considered “Disabled” if the Director is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.

(l)“Distribution” means the distribution by the Company to its stockholders of
all of the outstanding shares of the common stock of Clearwater Paper
Corporation then owned by the Company, pursuant to the Separation and
Distribution Agreement between the Company and Clearwater Paper Corporation.

(m)“Dividend Equivalent” means an amount equal to the cash dividend paid on an
outstanding share of the Company’s common stock.  Dividend Equivalents shall be
credited to Stock Units as if each Stock Unit were an outstanding share of the
Company’s common stock, except that Dividend Equivalents shall also be credited
to fractional Stock Units.

(n)“Plan” means the Potlatch Corporation Deferred Compensation Plan for
Directors II.

(o)“Prior Plan” means the Potlatch Corporation Deferred Compensation Plan for
Directors.

(p)“Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder

(q)“Separation from Service” means termination of a Director’s service as a
non-employee member of the Board consistent with the requirements of Section
409A.  The Plan is intended to be a Plan provided to Directors, and in
accordance with applicable regulations, a Director shall be treated as having
Separation from Service for purposes of this Plan on the later of the date that
the Director ceases to serve on the Board of Directors of the Company or an
Affiliate and the Director is not an independent contractor to the Company or an
Affiliate.  Continued service as an employee of the Company or an Affiliate
shall not affect whether a Director has incurred a Separation from Service under
the Plan.

4

--------------------------------------------------------------------------------

(r)“Stock Units” means, unless the context clearly indicates otherwise, the
deferred portion of Director’s Fees converted into units denominated in shares
of the Company’s common stock, and Deferred Equity-Based Awards credited as
units denominated in shares of the Company’s common stock.

(s)“Value” means the closing price of the Company’s common stock as reported in
the New York Stock Exchange, Inc., composite transactions reports for the
Valuation Date.

(t)“Valuation Date” means, for the purpose of Section 6 or 7, the date on which
Director’s Fees or Dividend Equivalents are converted into Stock Units pursuant
to Section 6 or 7 and, for purposes of Section 8, the last trading day of the
month preceding the month in which Stock Units are paid under Section 8.

(u)“Year” shall mean the calendar year.

3.

Eligibility.

Each Director who receives Director’s Fees for service on the Board shall be
eligible to participate in the Plan.  A Director who receives a Deferred
Equity-Based Award credited under the Plan shall participate in the Plan.

4.

Participation FOR DIRECTOR’S FEES.

In order to participate in the Plan with respect to Director’s Fees for a
particular Year, a Director must file a deferral election with the Secretary of
the Company prior to January 1 of such Year; provided, however, that in the case
of a newly elected or appointed Director an election to participate shall be
effective for the Year in which the Director is first elected or appointed if it
is filed no later than thirty (30) days following the date of the Director’s
election or appointment to the Board.  Any initial election filed by a newly
elected or appointed Director shall apply only to Director’s Fees earned after
the effective date of the election.  A new Director who does not elect to make
deferrals of Director’s Fees during the initial thirty (30)-day election period
may not later elect to make deferrals of Director’s Fees for the calendar year
of his or her initial eligibility.  If a payment of Director’s Fees (such as
annual retainer fees or fees for serving as Chairman of a Committee) are due for
services performed over a period of time which

5

--------------------------------------------------------------------------------

includes the period both before and the period after the date of the election,
the election will apply to an amount equal to the total amount of the Director’s
Fee paid for such performance period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.  

5.

Deferral Election.

A Director who elects to participate in the deferral of Director’s Fees under
the Plan shall file a deferral election on a form, which shall indicate:

(a)The amount or percentage of Director’s Fees that such Director elects to
defer pursuant to the terms of the Plan.  This election shall apply to amounts
deferred under the Plan until modified by the Director.  The Director shall
notify the Secretary of the Company in writing of any such modification, which
shall apply solely to amounts deferred with respect to Years following the Year
in which the modification is made;

(b)The Year in which payment of the Director’s Deferred Compensation Account
and/or Stock Units attributable to the deferral of Director’s Fees shall
commence; provided however, that payments shall commence no later than the Year
following the Year in which the Director attains age seventy-two (72) and, in
the case of Stock Unit payments, to the extent that Committee reasonably
determines that earlier payment would result in a violation of Federal
securities laws, payment shall be made no earlier than six (6) months after the
last date on which Director’s Fees have been converted into Stock Units on
behalf of the Director (except in the case of payments made following the
Director’s death, Disability or Separation from Service);

(c)Whether the payment of such Director’s Deferred Compensation Account and/or
Stock Units attributable to the deferral of Director’s Fees is to be made in a
single lump sum or in a series of approximately equal installments over a period
of years specified by the Director (but in no event more than fifteen (15)
years).  For purposes of the Plan, installment payments shall be treated as a
single distribution under Section 409A;

(d)Whether the percentage deferral election shall be effective only with respect
to Director’s Fees paid for the Year in which the Director’s participation in
the Plan is to commence as determined pursuant to Section 4 above or shall apply
with respect to Director’s

6

--------------------------------------------------------------------------------

Fees paid for that Year and all subsequent Years until revoked or modified by
the Director, it being intended that a Director shall have only one (1) election
in effect with respect to the Year  during which payment is to commence and the
form of the payment for all amounts deferred under the Plan.  Notwithstanding
the preceding intention that a Director have only one (1) election in effect
with respect to the time and form of payment, (i) any elections in effect as of
January 1, 2008, shall remain in effect unless changed in accordance with the
terms of Sections 5(f) or (g) of the Plan and (ii) a Director whose existing
election provides for benefits to commence in the next Year or who has already
begun receiving payments, may elect a new time and form of payment for amounts
to be deferred in subsequent Years.  Changes to the Year of commencement and
form of payment may be made only in accordance with the rules of Sections 5(f)
or (g), below.  The Director shall notify the Secretary of the Company in
writing of any such revocation or modification of a deferral election or
permitted new election with respect to the time or form of payment, which
elections shall apply solely to amounts deferred with respect to Years following
the Year in which the revocation, modification or new payment election is made;
and

(e)The percentage of the Director’s Fees deferred pursuant to the election,
which is to be converted into Stock Units.  This election shall apply to the
Year in which the Director’s participation in the Plan commences and to all
subsequent Years until modified by the Director.  The Director shall notify the
Secretary of the Company in writing of any such modification, which shall apply
solely to amounts deferred with respect to years following the Year in which the
modification is made.

(f)Notwithstanding any provision herein to the contrary, a Director or former
Director may revoke a previous election and make a new election as to the time
and form of distribution under the Plan.  Such new election shall take effect
twelve (12) months after it is filed with the Secretary of the Company and shall
apply only to that portion of the Director’s or former Director’s Deferred
Compensation Account and/or Stock Units scheduled to be paid more than twelve
(12) months after the date the election is filed with the Secretary of the
Company; provided, however, that the newly scheduled distribution date must be
at least five (5) years later than the originally scheduled distribution date.

7

--------------------------------------------------------------------------------

(g)Directors may make a special distribution election to change the time and
form of the distribution of their Deferred Compensation Accounts and/or Stock
Units attributable to deferred Director’s Fees, provided that the distribution
election is made at least twelve (12) months in advance of the newly elected
distribution date and the previously scheduled distribution date and the
election is made no later than December 31, 2008. No election under this Section
5(g) shall (i) change the payment date of any distribution otherwise scheduled
to be paid in 2008 or cause a payment to be paid in 2008, or (ii) be permitted
after December 31, 2008.

6.

Treatment of Deferred Accounts.

(a)Upon receipt of a duly filed deferral election, the Company shall establish a
Deferred Compensation Account to which shall be credited an amount equal to that
portion of the Director’s Fees which would have been payable currently to the
participating Director but for the terms of the deferral election and which is
not converted into Stock Units.  If the deferral election includes an election
to convert a percentage of the Director’s Fees deferred pursuant to the election
into Stock Units, the number of full and fractional Stock Units shall be
determined by dividing the amount subject to such an election by the Value of
the Company’s common stock on the Valuation Date.  For the avoidance of doubt, a
Director may not elect a transfer of credits between the Director’s Deferred
Compensation Account and Stock Units.

Director’s Fees shall be credited to Director’s Deferred Compensation Account or
converted into Stock Units on a quarterly basis as follows:

(i)The deferred portion of one-fourth of the annual retainer fee (other than the
portion to be credited to Stock Units) shall be credited to a Director’s
Deferred Compensation Account as of the first day of each calendar quarter;

(ii)The deferred portion of the fee for any meeting of the Board or any
committee thereof (other than the portion to be credited to Stock Units) shall
be credited to a Director’s Deferred Compensation Account as of the first day of
the month following the date of such meeting;

8

--------------------------------------------------------------------------------

(iii)The deferred portion of one-fourth of the annual retainer fee which is to
be credited as Stock Units shall be credited as Stock Units as of the first
trading day of the calendar quarter; and

(iv)The deferred portion of the fees for any meetings of the Board or any
committee thereof which are to be credited as Stock Units shall be accumulated
in the Participant’s Deferred Compensation Account and credited as Stock Units
on the first trading day of the next calendar quarter.

(b)Upon receipt of a Deferred Equity-Based Award by a Director, the Company
shall credit the Director with a number of full and fractional Stock Units as of
the date of grant of the award or such other date as provided under the terms of
the award.

(c)The Company shall maintain separate recordkeeping accounts for Stock Units
attributable to the deferral of Director’s Fees and for Stock Units attributable
to Deferred Equity-Based Awards.

7.

Treatment of Deferred Compensation Account and Stock Units During Deferral
Period.

(a)Deferred Compensation Account.  Interest shall be credited on the balance of
each participating Director’s Deferred Compensation Account commencing with the
date as of which any amount is credited to the Deferred Compensation Account and
continuing up to the last day of the quarter preceding the month in which
payment of the amounts deferred pursuant to the Plan is made.  Such interest
shall become a part of the Deferred Compensation Account and shall be paid at
the same time or times as the balance of the Deferred Compensation Account.  For
periods prior to July 1, 2008, such interest for each calendar quarter during
the deferral period shall be computed at seventy percent (70%) of the higher of
the following averages:  (i) the prime rate charged by the major commercial
banks as of the first business day of each calendar month (as reported in an
official publication of the Federal Reserve System), or (ii) the average monthly
long-term rate of A rated corporate bonds (as published in Moody’s Bond
Record).  For periods on and after July 1, 2008, interest shall be credited at
one-hundred twenty percent

9

--------------------------------------------------------------------------------

(120%) of the long-term applicable federal rate, with quarterly compounding, as
published under Section 1274(d) of the Code for the first month of the calendar
quarter.  

(b)Stock Units.  Dividend Equivalents shall be credited with respect to each
Stock Unit credited to a Director on each dividend record date.  Such Dividend
Equivalents shall themselves be converted into Stock Units as of the dividend
payment by dividing the amount of the Dividend Equivalents by the Value of the
Company’s common stock as of the dividend payment date.  Dividend Equivalents
shall be credited on Stock Units attributable to a deferral of Director’s Fees
and, except as otherwise provided by the terms of a Deferred Equity-Based Award,
Stock Units attributable to Deferred Equity-Based Awards.

(c)Effect of Certain Transactions.  In the event that there occurs a dividend or
other distribution of shares of the Company’s common stock, a dividend in the
form of cash or other property that materially affects the fair market value of
such shares, a stock split, a reverse stock split, a split-up, a split-off, a
spin-off, a combination or subdivision of such shares or other securities of the
Company, an exchange of such shares for other securities of the Company, or a
similar transaction or event that materially affects the fair market value of
such shares, the Committee, in order to prevent diminution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
shall make appropriate adjustments in the number of each Director’s Stock Units
determined as of the date of such occurrence.

8.

Form and Time of Payment of Deferred Compensation Account.

Payment of a participating Director’s Deferred Compensation Account shall be
made or commence to be made in cash prior to January 31 in each year in which a
payment is to be made in accordance with the Director’s deferral
election.  Payment of a Director’s Stock Units attributable to a deferral of
Director’s Fees shall also be made at such time except that, if the applicable
January 31 occurs within the six (6)-month period beginning on the last date on
which Director’s Fees have been converted into Stock Units on behalf of the
Director and to the extent the Committee reasonably determines that earlier
payment would result in a violation of Federal securities laws, then payment of
the Director’s Stock Units shall be made on the last day of the month in which
such six (6)-month period expires.  Notwithstanding the previous sentence, Stock
Unit payments shall be made following the Director’s death, Disability or the
date the

10

--------------------------------------------------------------------------------

Director Separates from Service, without regard to whether such six (6)-month
period has expired.  A Director shall continue to be credited with Dividend
Equivalents during any such delay in payment.  For the purpose of payment, Stock
Units shall be paid in whole shares of the Company’s common stock corresponding
to the Value on the applicable Valuation Date, with any fractional shares
payable in cash; provided, however, that any payment based on a Separation from
Service prior to May 8, 2014 is subject to the terms of the Plan then in effect.

In the case of a Director who has both a Deferred Compensation Account and Stock
Units, if a partial distribution of a deferred portion of Director’s Fees is to
be made and if the Director’s Stock Units are immediately payable in accordance
with the previous paragraph, payment shall be made partially from the Director’s
Deferred Compensation Account and partially from Stock Units, in proportion to
the relative size of the Deferred Compensation Account and the Stock Units.  If
the Director’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from the
Director’s Deferred Compensation Account.

Except as otherwise provided by the terms of a Deferred Equity-Based Award,
payment of a Director’s Stock Units attributable to Deferred Equity-Based Awards
shall be made in a single lump sum not later than the last day of the month
beginning after the date of the Director’s Separation from Service and Stock
Units attributable to Deferred Equity-Based Awards shall be paid in whole shares
of the Company’s common stock as determined on the applicable Valuation Date,
with any fractional shares payable in cash; provided, however, that any payment
based on a Separation from Service prior to May 8, 2014 is subject to the terms
of the Plan then in effect.

Notwithstanding any other provision of the Plan to the contrary:

(a)No distribution shall be made from the Plan that would constitute an
impermissible acceleration of payment as defined in Section 409A(a)(3) and
regulations promulgated thereunder; and

(b)To the extent Section 409A(a)(2)(B), which applies to certain “specified
employees,” is applicable to distributions to Directors under the Plan, no
payment shall be made by reason of a Separation from Service before the date
which, is six (6) months and one day

11

--------------------------------------------------------------------------------

following the Director’s Separation from Service or the Director’s death, if
earlier.  Any payments which would otherwise have been payable to a Director
during the period of delay shall be made in a lump sum following the end of such
delay.  A Director’s Accounts shall continue to be credited with interest and
Dividend Equivalents during the period of such delay.

9.

Effect of Death of Participant.

Upon the death of a participating Director, all amounts, if any, remaining in
his or her Deferred Compensation Account and all Stock Units shall be
distributed to the Beneficiary designated by the Director.  Such distribution
with respect to deferred Director’s Fees shall be made at the time or times
specified in the Director’s deferral election.  If the designated Beneficiary
does not survive the Director or dies before receiving payment in full of the
Director’s Deferred Compensation Account and Stock Units, payment shall be made
to the estate of the last to die of the Director or the designated Beneficiary.

10.

Participant’s Rights Unsecured.

The interest under the Plan of any participating Director and such Director’s
right to receive a distribution of his or her Deferred Compensation Account and
Stock Units shall be an unsecured claim against the general assets of the
Company.  The Deferred Compensation Account and Stock Units shall be bookkeeping
entries only and no Director shall have an interest in or claim against any
specific asset of the Company pursuant to the Plan.

11.

Statement of Deferred Compensation Account and Stock Units.

The Secretary of the Corporation shall provide an annual statement of each
participating Director’s Deferred Compensation Account and Stock Units as soon
as practicable after the end of each calendar year.

12.

NonassignabilitY of Interests.

The interest and property rights of any participating Director under the Plan
shall not be subject to option nor be assignable either by voluntary or
involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any act in
violation of this Section 12 shall be void.

12

--------------------------------------------------------------------------------

13.

Administration of the Plan.

The Plan shall be administered by the Committee.  In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith.  The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

14.

Amendment or Termination of the Plan.

(a)The Board may amend, suspend or terminate the Plan at any time.  The
foregoing notwithstanding, the Plan may not be amended (including any amendment
to this Section 14) or terminated by the Board if such amendment or termination
would alter the provisions of this Section 14 or adversely affect or impair the
Director’s rights to receive payment with respect to the Director’s Deferred
Compensation Account or Stock Units.

(b)Except as provided in Section 14(c) or as otherwise permitted under Section
409A, in the event of termination of the Plan, the Directors’ Deferred
Compensation Accounts and Stock Units may, in the Board’s discretion, be
distributed within the period beginning twelve (12) months after the date the
Plan was terminated and ending twenty-four (24) months after the date the Plan
was terminated, or pursuant to Section 8, if earlier.  If the Plan is terminated
and Deferred Compensation Accounts and Stock Units are distributed, the Board
shall terminate all account balance non-qualified deferred compensation plans
with respect to all Directors and shall not adopt a new account balance
non-qualified deferred compensation plan for at least three (3) years after the
date the Plan was terminated.  A termination and liquidation of the Plan under
this Section 14(b) shall be made only in compliance with Treasury Regulation
Section 1.409A-3(j)(4)(ix)(c).

(c)The Board may terminate the Plan upon a corporate dissolution of the Company
that is taxed under Section 331 of the Code or with the approval of a bankruptcy
court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the Directors’
Deferred Compensation Accounts and Stock Units are distributed and included in
the gross income of the Directors by

13

--------------------------------------------------------------------------------

the latest of (i) the Year in which the Plan terminates or (ii) the first Year
in which payment of the Deferred Compensation Accounts and Stock Units is
administratively practicable.

15.

governmental regulation.

The Company's obligation to deliver shares of the Company’s common stock with
respect to the Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance, or sale of such
shares.  The Company shall not be required to issue shares of the Company’s
common stock with respect to the Plan and the issuance and delivery of such
shares with respect to the Plan shall comply with all the applicable provisions
of law, domestic or foreign, including, without limitation, the Securities Act
of 1933, as amended, the Securities Exchange Act of 1934, as amended, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which such shares may then be listed.

16.

SUCCESSORS AND ASSIGNS.

The Plan shall be binding upon the Company, its successors and assigns, and any
parent corporation of the Company’s successors or assigns.  Notwithstanding that
the Plan may be binding upon a successor or assign by operation of law, the
Company shall require any successor or assign to expressly assume and agree to
be bound by the Plan in the same manner and to the same extent that the Company
would be if no succession or assignment had taken place.

17.

CHOICE OF LAW AND VENUE.

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of law.  Participating Directors irrevocably consent to
the nonexclusive jurisdiction and venue of the state and federal courts located
in the State of Washington.

14